Citation Nr: 0614042	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  94-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the right lower leg with 
fractures, osteomyelitis of the tibia and fibula, and 
superficial peroneal and tibial palsy, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a SFW 
of the right foot and ankle, with fracture and osteomyelitis 
of the 1st metatarsal, and retained foreign bodies (RFBs), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a SFW 
of the left leg with neuritis of the external popliteal 
(common peroneal) nerve, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a SFW 
of the left middle finger with fracture of the proximal 
phalanx, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
SFW, to include scars, of the left cheek and upper eyelid, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
SFW, to include scars, of the chest wall and right upper 
quadrant abdominal area, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for residuals of a 
SFW, to include scars, of the right arm, currently evaluated 
as 10 percent disabling.

8.  Entitlement to an increased rating for residuals of a 
SFW, to include scars, of the left arm, currently evaluated 
as 10 percent disabling.

9.  Entitlement to an increased rating for residuals of a 
SFW, to include scars, of the right thigh, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1994 rating action that 
denied a rating in excess of 30 percent for residuals of a 
SFW of the right lower leg with fractures, osteomyelitis of 
the tibia and fibula, and superficial peroneal and tibial 
palsy; a rating in excess of 20 percent for residuals of a 
SFW of the right foot and ankle, with fracture and 
osteomyelitis of the 1st metatarsal, and RFBs; a rating in 
excess of 10 percent for residuals of a SFW of the left 
middle finger with fracture of the proximal phalanx; and 
compensanble ratings for residuals of a SFW of the left leg 
with neuritis of the external popliteal (common peroneal) 
nerve, and residuals of SFWs, to include scars, of the left 
upper eyelid, chest wall, right and left arms, and right 
thigh.  The veteran filed a Notice of Disagreement in March 
1994, and the RO issued a Statement of the Case (SOC) in 
April 1994.  The veteran filed a Substantive Appeal in June 
1994.

By rating action of November 1997, the RO increased the 
rating of the veteran's residuals of a SFW of the left leg 
with neuritis of the external popliteal (common peroneal) 
nerve from 0 percent to 10 percent, effective September 1993, 
the date of his claim for an increased rating; the matter of 
a rating in excess of 10 percent remains for appellate 
consideration.  The RO issued Supplemental SOCs (SSOCs) in 
November 1997 and October 2000.

In his June 1994 Substantive Appeal, the veteran requested a 
Board hearing at the RO.  By letter of mid-October 2002, the 
Board notified the veteran of a Board hearing that had been 
scheduled for him at the RO for a date in late October.  
Subsequently in October, the RO received the veteran's 
written withdrawal of his request for a Board hearing.  

In June 2003, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  By rating action of July 2005, the RO granted 
service connection for left forearm muscle weakness and 
atrophy as secondary to the service-connected residuals of a 
SFW of the left middle finger; expanded the grant of service 
connection for residuals of a SFW of the chest wall to 
include the right upper quadrant abdominal area, and assigned 
a 10 percent rating therefor from September 1993, the date of 
his claim for an increased rating; expanded the grant of 
service connection for residuals of a SFW of the left upper 
eyelid to include the left cheek, and assigned a 10 percent 
rating therefor from September 1993, the date of his claim 
for an increased rating; and assigned            10 percent 
ratings each from September 1993, the date of his claims for 
increased ratings, for residuals of a SFW of the right arm, 
left arm, and right thigh.  The matters of ratings in excess 
of 10 percent remain for appellate consideration.  The RO 
issued a SSOC in December 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The veteran's residuals of a SFW of the right lower leg 
with fractures, osteomyelitis of the tibia and fibula, and 
superficial peroneal and tibial palsy are manifested by 
complaints of pain, with objective findings showing no more 
than severe impairment of function of Muscle Group XI or XII, 
disfiguring scars that do not affect the function of the 
lower leg, and no evidence of frequent episodes of 
osteomyelitis with constitutional symptoms. 

3.  The veteran's residuals of a SFW of the right foot and 
ankle, with fracture and osteomyelitis of the 1st metatarsal, 
and RFBs are manifested by complaints of pain, with objective 
findings showing no more than moderately-severe impairment of 
function of Muscle Group X or XI, disfiguring scars that do 
not affect the function of the foot and ankle, and no 
evidence of osteomyelitis with definite involucrum or 
sequestrum. 

4.  The veteran's residuals of a SFW of the left leg with 
neuritis of the external popliteal (common peroneal) nerve 
are manifested by complaints of pain, with objective findings 
showing no more than moderate impairment of function of 
Muscle Group XI or XII and moderate incomplete common 
peroneal neuritis, and disfiguring scars that do not affect 
the function of the leg.



5.  The veteran's residuals of a SFW of the left middle 
finger with fracture of the proximal phalanx are manifested 
by complaints of a problem grasping for extended periods, 
with objective findings showing a healed compound fracture 
with residual mild angulation deformity dorsally and 
weakness, tip-to-palm touch of all fingers, no muscle atrophy 
or weakness, and scars that do not affect the function of the 
finger.

6.  The veteran's residuals of a SFW, to include scars, of 
the left cheek and upper eyelid are manifested by soft scars 
that are not bound down to the underlying tissue, and are no 
more than moderately disfiguring, and do not affect the 
function of the cheek or eyelid.

7.  The veteran's residuals of a SFW, to include scars, of 
the chest wall and right upper quadrant abdominal area are 
manifested by painful, moderately-disfiguring scars which do 
not affect the function of the chest wall or right upper 
quadrant abdominal area, with no evidence of any pulmonary 
residuals on recent examinations.

8.  The veteran's residuals of a SFW, to include scars, of 
the right arm are manifested by an irregular, depressed, 
ropy, moderately-disfiguring scar that is not bound down to 
the underling tissue, and does not affect the function of the 
arm.

9.  The veteran's residuals of a SFW, to include scars, of 
the left arm are manifested by a ropy, moderately-disfiguring 
scar that is not bound down to the underling tissue, and does 
not affect the function of the arm.

10.  The veteran's residuals of a SFW, to include scars, of 
the right thigh are manifested by hypertrophic, lumpy, 
moderately disfiguring scars that are depressed into, but not 
bound down to underlying tissue, and do not affect the 
function of the thigh.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a SFW of the right lower leg with fractures, 
osteomyelitis of the tibia and fibula, and superficial 
peroneal and tibial palsy are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, 4.118, 4.124a, Diagnostic 
Codes 5000, 5311, 5312 (2005).   

2.  The criteria for a rating in excess of 20 percent for 
residuals of a SFW of the right foot and ankle, with fracture 
and osteomyelitis of the 1st metatarsal, and RFBs are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, 
4.118, 4.124a, Diagnostic Codes 5000, 5310, 5311 (2005).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left leg with neuritis of the 
external popliteal (common peroneal) nerve are not met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, 4.118, 
4.124a, Diagnostic Codes 5311, 5312, 8621 (2005).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left middle finger with fracture of 
the proximal phalanx are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5155, 5226, 5229 
(2002 and 2005).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW, to include scars, of the left cheek and 
upper eyelid are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7800, 7805 (2002 and 2005).

6.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW, to include scars, of the chest wall and 
right upper quadrant abdominal area are not met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2002 and 2005).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW, to include scars, of the right arm are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002 
and 2005).

8.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW, to include scars, of the left arm are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002 and 
2005).

9.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW, to include scars, of the right thigh are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002 
and 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the September 1993 letter, the February 1994 rating 
action, the April 1994 SOC, the November 1997 rating action 
and SSOC, the October 2000 SSOC, the March 2001, October and 
November 2002, August 2003, and July 2004 letters, the July 
and November 2005 rating actions, the December 2005 SSOC, and 
the February 2006 letter, the RO variously notified the 
veteran of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  After each, he was 
afforded an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the March 2001, August 2003, and July 2004 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
Specifically, the latter 2001, 2003, and 2004 RO letters 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter August 2003 
RO letter also requested the veteran to furnish any 
additional information that would help to substantiate his 
claims, including copies of medical records that he had in 
his possession, and the July 2004 RO letter requested him to 
furnish any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1994 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  Moreover, the Board finds that any lack of full, pre-
adjudication notice does not prejudice the veteran in any 
way, because the delay in issuing 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating actions, RO letters, SOC, and SSOCs issued between 
1993 and 2006 have repeatedly explained to the veteran what 
was needed to substantiate his claims.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims on the merits in December 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos.       01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  In this case, the veteran was provided sufficient 
criteria in the December 2005 SSOC.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining extensive post-service VA medical records through 
2005.  The veteran was afforded the opportunity for a Board 
hearing, but he withdrew his hearing request in October 2002.  
In September and October 1993, February and March 1996, 
December 1997, April 1999, and August 2004, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims; the reports of those examinations are of record.
 
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, that any existing evidence in 
addition to that noted above, pertinent to the claims on 
appeal, has not been obtained.  In April 2003, the veteran 
notified the RO that he had no additional evidence or 
argument to present in connection with his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, and those factors are not contemplated 
in the pertinent rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Historically, by rating action of February 1971, the RO 
granted service connection for multiple residuals of SFWs to 
all extremities, the chest, and upper left eyelid, with 
fractures of the right tibia and fibula, the right 1st 
metatarsal, and the left middle finger, osteomyelitis and 
delayed healing of the right proximal tibia and fibula and 
right proximal 1st metatarsal, partial ankylosis of the right 
ankle and toes, and superficial right peroneal nerve palsy, 
assigned a 100 percent pre-stabilization rating under the 
provisions of 38 C.F.R. § 4.71a, DC 5000 from December 1970.  

By rating action of January 1972, the RO assigned a 30 
percent rating for residuals of a SFW of the right lower leg 
with fractures, osteomyelitis of the tibia and fibula, and 
superficial peroneal and tibial palsy under DCs 5311-5000 
from April 1972; a       20 percent rating for residuals of a 
SFW of the right foot and ankle, with fracture and 
osteomyelitis of the 1st metatarsal, and RFBs under DCs 5310-
5000 from April 1972; a 10 percent rating for residuals of a 
SFW of the left middle finger with fracture of the proximal 
phalanx under DC 5226; a noncompensable rating for residuals 
of a SFW, to include scars, of the left upper eyelid under DC 
7800 from April 1972; a noncompensable rating for residuals 
of a SFW, to include scars, of the chest wall under DC 5231 
from April 1972; noncompensable ratings for residuals of a 
SFW, to include scars, of the right and left arms under DC 
5303 from April 1972; a noncompensable rating for residuals 
of a SFW, to include scars, of the right thigh under DC 7805 
from April 1972; and a noncompensable rating for residuals of 
a SFW, to include scars, of the left leg under DC 7805 from 
April 1972.  

By rating action of November 1997, the RO increased the 
rating of the veteran's residuals of a SFW of the left leg 
(expanded to include neuritis of the external popliteal 
(common peroneal) nerve) from 0 percent to 10 percent under 
DC 8621, effective September 1993.

By rating action of July 2005, the RO expanded the grant of 
service connection for residuals of a SFW of the chest wall 
to include the right upper quadrant abdominal area, and 
assigned a 10 percent rating therefor under DC 7804 from 
September 1993; expanded the grant of service connection for 
residuals of a SFW of the left upper eyelid to include the 
left cheek, and assigned a 10 percent rating therefor under 
DC 7800 from September 1993; and assigned 10 percent ratings 
each from September 1993 for residuals of a SFW of the left 
arm and right thigh under DC 7804 and of the right arm under 
DC 5303.

By regulatory amendment effective August 26, 2002, 
substantive changes were made to the schedular criteria for 
rating ankylosis and limitation of motion of the digits of 
the hands, as set forth in 38 C.F.R. § 4.71a, DCs 5216-5230.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  However, the 
Board notes that those changes did not change the fact that 
10 percent is the maximum rating available under      DC 5226 
for ankylosis of the middle finger under both the former and 
revised rating criteria.  Although DC 5229 was added to 
provide a 10 percent rating for limitation of motion of the 
long finger, 10 percent is also the maximum rating available 
under that DC, and thus provides the veteran with no 
opportunity to obtain a higher rating. 

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, to include scars, as set forth in 
38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claims only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A.   
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's multiple scars, 
and furnished him notice of the revised criteria (as 
reflected in the December 2005 SSOC), there is no due process 
bar to the Board also considering the former and revised 
applicable criteria. 

Under the criteria of former DC 7800 (as in effect prior to 
August 30, 2002), moderately disfiguring scars of the head, 
face, or neck warrant a 10 percent rating.  A 30 percent 
rating requires that such scar be severely disfiguring; this 
rating is especially appropriate if the scar produces a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating requires that such scarring 
result in complete or exceptionally repugnant deformity of 1 
side of the face or in marked or repugnant bilateral 
disfigurement.  The 30 percent rating may be increased to        
50 percent or the 50 percent rating may be increased to 80 
percent if there is marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization.

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars which are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  10 percent is the maximum rating assignable 
under former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of revised DC 7800 (as in effect since 
August 30, 2002), disfigurement of the head, face, or neck 
with 1 characteristic of disfigurement warrants a 10 percent 
rating.  A 30 percent rating requires visible or palpable 
tissue loss, and either gross distortion of asymmetry of 1 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or 2 or 
3 characteristics of disfigurement.  A 50 percent rating 
requires visible or palpable tissue loss, and either gross 
distortion of asymmetry of 2 features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 4 or 5 characteristics of 
disfigurement.  An 80 percent rating requires visible or 
palpable tissue loss, and either gross distortion of 
asymmetry of 3 or more features or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or 6 or more characteristics of 
disfigurement.

The 8 characteristics of disfigurement are scars 5 or more 
inches (13 or more cm.) in length; scars at least .25 inch 
(.6 cm.) wide at the widest part; the surface contour of the 
scar is elevated or depressed on palpation; the scar is 
adherent to underlying tissue; the skin is hypo- or 
hyperpigmented in an area exceeding 6 square inches  (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches  (39 
sq. cm.); underlying soft tissue is missing in an area 
exceeding 6 square inches  (39 sq. cm.); or the skin is 
indurated and inflexible in an area exceeding 6 square inches  
(39 sq. cm.).   

Under the criteria of revised DC 7801 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (39 
sq. cm.), warrant a 10 percent rating.  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77 sq. 
cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A deep scar is one associated with underlying 
soft tissue damage.

Under the criteria of revised DC 7802 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are superficial and that do not 
cause limited motion, but involve an area of 144 square 
inches (929 sq. cm. or greater, warrant a 10 percent rating.  
10 percent is the only rating assignable under revised DC 
7802.  Scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2005).  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under the criteria of revised DC 7803 (as in effect since 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
only rating assignable under revised DC 7803.

Under the criteria of revised DC 7804 (as in effect since 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the only assignable under revised DC 7804.

Under the criteria of revised DC 7805 (effective since August 
30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

A.  A Rating in Excess of 30 Percent for Residuals of a 
SFW of the Right Lower Leg with Fractures, Osteomyelitis 
of the Tibia and Fibula, and Superficial Peroneal and 
Tibial Palsy, and A Rating in Excess of 20 Percent for 
Residuals of a SFW of the Right Foot and Ankle, with 
Fracture and Osteomyelitis                of the 1st 
Metatarsal, and RFBs.

Under the criteria of DC 5000, a 20 percent rating is 
warranted for osteomyelitis with a discharging sinus or other 
evidence of active infection within the past            5 
years.  A 30 percent rating is warranted for osteomyelitis 
with a definite involucrum or sequestrum, with or without a 
discharging sinus.  A 60 percent rating requires frequent 
episodes with constitutional symptoms, and is not subject to 
the amputation rule, as it is based on constitutional 
symptoms.  A 100 percent rating requires involvement of the 
pelvis or vertebrae, or when the osteomyelitis extends into 
the major joints.  A 100 percent rating is also warranted 
with multiple localizations or with a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent rating per DC 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee, but not to exceed the above-the-
knee amputation elective level.  38 C.F.R. § 4.68 (2005).

Under the criteria of DCs 5310, 5311, and 5312 (pertaining to 
functions of Muscle Groups X affecting movements of the 
forefoot and toes, and propulsion thrust in walking; XI 
affecting propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes and knee, and 
the posterior and lateral crural muscles and the muscles of 
the calf; and XII affecting dorsiflexion, extension of toes, 
stabilization of the arch, and the anterior muscles of the 
leg, respectively), moderately severe impairment of function 
warrants a 20 percent rating.  A             30 percent 
rating requires severe impairment of function.  30 percent is 
the maximum rating assignable under DCs 5310, 5311, and 5312.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that ratings in excess of 30 
percent for residuals of a SFW of the right lower leg with 
fractures, osteomyelitis of the tibia and fibula, and 
superficial peroneal and tibial palsy, and 20 percent for 
residuals of a SFW of the right foot and ankle, with fracture 
and osteomyelitis of the 1st metatarsal, and RFBs are not 
warranted under any applicable criteria.

In January 1993, the veteran was evaluated in the VA 
outpatient clinic for a non-healing right foot ulcer.  
Current examination showed an open, 1-centimeter non-draining 
wound in the center of a mid-metatarsal head which was not 
painful.  There was scar tissue on most of the foot status 
post surgical removal of shrapnel.  In February, a bone scan 
showed increased uptake in the right metatarsal which was 
suspicious for osteomyelitis, and antibiotic medication was 
prescribed.  The provisional diagnosis was Pseudomonas 
osteomyelitis of the right foot.  In March, the bone scan was 
felt to be consistent with osteomyelitis, and antibiotics 
were continued.  The veteran stated that drainage from the 
right foot stopped 2 weeks ago.  On examination, the right 
foot was not tender at the previous site of drainage, which 
was a closed, crusty pinhole opening with no swelling or 
erythema.  The assessment was resolving osteomyelitis 
(Pseudomonas) of the right foot.  Examination in April showed 
no foot ulcer or gangrene.  Examination in May showed old 
healed right foot scars at the previous site of an open skin 
ulcer, and no drainage.  The assessment was resolving chronic 
osteomyelitis.

On September 1993 VA examination, the veteran complained of 
right foot pain and discomfort.  On examination, there was no 
current drainage from the foot.  There was 5 degrees of 
plantar flexion and no dorsiflexion of the ankle.  The scars 
in the medial surface of the foot and distal ankle were 
contracted to the underlying tissues including the bone.  
There was a contracted hole in the right tibia covered by 
adequate skin approximately 1 cm. deep and 1 cm. wide along 
the upper medial tibial surface which was not tender.  The 
right leg was atrophied approximately       2 inches, and 
there was .75 inch shortening of the right lower extremity.
      
October 1993 VA dermatologicalal examination showed numerous, 
extensive, disfiguring, and painful scars with tissue loss on 
the lower and upper legs, with resultant pain on exercise.  
Right foot bone imaging revealed slightly more extensive 
involvement of the previous areas of osteomyelitis than on a 
previous April study.  December 1993 right foot X-rays 
revealed no acute abnormalities.  

February 1996 VA dermatologicalal examination showed 
extensive, quite deforming scarring irregularly on the medial 
and plantar aspects of the right foot and on the heel.  There 
were numerous right lower leg scars involving areas of 
depressed scarring with obvious bony deformities of the right 
lower leg and knee areas.  The diagnosis was extreme, 
extensive deforming scars of the legs from exposure to an 
exploding grenade.      

On February 1996 VA orthopedic examination, the veteran 
complained of right foot pain which had the background of a 
paresthesia.  Sensation was markedly decreased from the right 
knee to the toes, especially over the medial aspect of the 
leg on the dorsum of the ankle and foot.  The veteran stood 
with the right knee held 3 degrees flexed, and the right foot 
held at 5 degrees of inversion.  The whole medial aspect of 
the right foot did not approach the floor, and he was unable 
to depress the medial aspect of the foot, or actively move 
the toes of the right foot.  There were deeply invaginated 
raw scars on the dorsum of the right foot, with a very tender 
spot.  On tapping over the nerve in that area, paresthesia 
was produced which ended in the middle of the sole of the 
foot; this was very hypersensitive.  Right knee range of 
motion was from 0 to 135 degrees.  The collateral ligaments 
were intact, and there was no tenderness over the joint line.  
The synovia was not thickened.  The right ankle was fixed at 
10 degrees of inversion, and dorsiflexion was to 10 degrees 
and plantar flexion to 15 degrees.  There was no active 
motion of the toes.  Dorsalis pedis and posterior tibial 
pulses were not appreciated.  The knee jerks were 3+ 
bilaterally and equal, and ankle jerks 2+ on the right.  

Right tibia X-rays revealed metallic densities compatible 
with SFWs.  There was an area at the junction of the middle 
and proximal third of the tibia indicating an old fracture 
through the tibia which had healed with very slight 
invagination.  Right foot X-rays revealed multiple metallic 
densities around the medial malleolus between the distal 
tibia and fibula and over the medial aspect of the foot in 
the small bone area.  The joints were markedly narrowed 
within this area of the foot, and the bones were markedly 
deformed with overgrowth.  There was no evidence of active 
infectious process.  The diagnoses were multiple SFWs of the 
right lower extremity; right mid-foot osteomyelitis with 
considerable residual damage and practically destroyed joint 
spaces; and right foot peroneal nerve neuritis.                 

On March 1996 VA neurological examination, the veteran 
complained of limited right ankle motion, inability to move 
the toes, and pain on the lateral side of the foot.  He 
stated that he was forced to walk on the outside edge of the 
foot because the foot was inverted, and in order to place his 
foot flat on the floor he had to flex the extremity at the 
hip and knee, and externally rotate the hip.  On examination, 
the site of osteomyelitis was not currently draining.  There 
was sensitivity to touch at the proximal end of a large scar 
on the anteromedial aspect of the right leg.  The veteran 
limped on the right lower extremity, tilting to the right 
with each stride, an accompanied by outer right foot pain.  
Forward and backward tandem gait was performed fair to good, 
and he could walk on toes and heels.  There was limited 
dorsiflexion of the right great toe, and the right foot 
showed considerable deformity and significant scars.  Muscle 
tone was normal.  There was right leg atrophy and 
considerable deformity of the foot from the extensive 
scarring.  Strength was intact at the hips and knees, with 
mild right foot weakness of dorsiflexion, and general 
limitation of foot motion and limited motion of the toes.  
The veteran stood on the outer side of his right foot.  There 
was no ataxia or dysmetria on heel-to-knee touching.  
Rhythmic heel tapping was satisfactory, and muscle stretch 
reflexes were normally active and equal throughout.  The toes 
were downgoing to plantar stroking, with right great toe 
movement significantly limited by the musculoskeletal 
problems.      

Sensory examination showed intact position and vibratory 
sense, and intact position and pain sensation to pinprick, 
except for diminished areas of hypalgesia and hypesthesia in 
the vicinity of some of the larger scars, and sensitivity to 
touch with unpleasant dysesthetic sensations near the 
proximal portion of a large scar on the anteromedial aspect 
of the right leg.  Stereognosis was intact, and there was no 
extinction on double simultaneous stimulation.  The diagnoses 
were multiple SFWs with residual deformity in the right foot 
with multiple injuries, heavy scarring, and osteomyelitis; 
right foot inversion with lateral foot pain and altered gait 
secondary to common peroneal nerve injury; altered sensation 
in the vicinity of large lower leg scars; and no evidence of 
a generalized peripheral neuropathy.

April 1996 right foot X-rays revealed shrapnel in the soft 
tissues, an old, healed fracture of the first metatarsal, and 
fusion of the cuneiforms and navicular bone.

On December 1997 VA neurologic examination, the veteran 
complained of almost constant right foot irritation and 
tingling, right leg weakness, difficulty with movement of 
some of the toes, and sensitive scars on the right foot.  
Current examination showed an approximately 9 cm., clearly 
visible indented scar on the medial aspect of the right foot 
with erythema on both sides of the scar.  There was a bony 
prominence at the proximal end of the scar.  There was also a 
palpable foreign body on the medial aspect of the Achilles 
tendon right above the heel.  There were areas of brown 
hyperpigmentation of scars on the medial aspect of the right 
ankle.  There was a large 2 cm. by 4 cm. indented scar in the 
mid-right calf with marked atrophy of the calf.  There was 
deformity of the right great, 2nd, and 3rd toes and a 
hammertoe-like deformity of the 2nd and 3rd toes, with limited 
flexion of the 1st, 2nd, and 3rd toes.  The veteran could not 
flex the toes against resistance and also had difficulty with 
toe extension.  He was unable to stand on his toes on the 
right foot.  Gait was abnormal, as the veteran walked on the 
heel on the lateral aspect of the right foot with an unusual 
gait in which most weight was placed on the heel and lateral 
aspect of the foot.  There was peroneal weakness which most 
likely accounted for the calf atrophy and dysfunction of toe 
flexion, but there was no general decreased sensation 
involving the feet.  Proprioception was intact, pulses were 
weak in both feet, and there was no edema or calf tenderness.  
There was a rubor reddish discoloration of both feet, 
particularly about the toes, but sensation was intact in both 
feet, with sensory abnormalities in some scars.  Deep tendon 
reflexes were symmetrical and normoactive involving the 
patella and Achilles.  The conclusions were right foot 
neuritis with a constant tingling sensation, and no evidence 
of any generalized peripheral neuropathy.               

December 1997 VA dermatological examination showed an 8.5-
cm., irregular, deformed, atrophic scar on the right foot 
which extended down  to the plantar surface of the foot at 
the arch.  At the heel was a large, 8-cm. irregular scar 
which exhibited tissue loss and deformity of the foot.  There 
was another 2-cm. scar just below the medial ankle.  There 
were approximately 4 scars on the dorsum of the right foot 
which each measured 2.5 cm., with depression of the skin and 
tissue loss.  There was a large, bulky loss of right lower 
leg mass with numerous scars including an 8-cm. depressed 
scar over the tibia.  There were several scars about 3 cm. in 
diameter at the medial knee which were irregular and 
basically circular in shape.  

On July 1998 and January 1999 VA outpatient examinations, the 
veteran had no major right foot complaints, and he took no 
medication for it.  He had no drainage.  There was some 
swelling with prolonged standing.

On April 1999 VA examination, the examiner noted that the 
veteran was currently employed as a maintenance man and 
custodian and had not lost any time from work due to his 
service-connected disabilities.  On examination, there were 
still considerable foreign bodies remaining in the right leg 
and foot.  There was no evidence of active osteomyelitis.  
The right foot showed some wasting.  There were punctated 
scars medially under the medial malleolus and over the 
navicular bone which could be irritated by certain shoes.  
There was an angled scar on the dorsum of the mid-foot which 
was very sensitive to touch, and there was a 2-inch by 1-inch 
area at the end of this scar where there was total 
anesthesia.  There was another short .5-inch scar 
longitudinally on the dorsum of the foot overlying the head 
of the 2nd metatarsal.  There was a broad, invaginated, 3.5-
inch scar on the medial aspect of the foot, which was the 
area from which foreign bodies had been removed and where the 
veteran had had drainage with infection.  This entire spread 
of scar from .25- to .325-inch toward the sole of the foot 
lacked normal sensation.  There was a 1.5-inch invaginated 
scar circumferentially on the heel which was very tender.  
Right ankle dorsiflexion was to 15 degrees, plantar flexion 
to 20 degrees, inversion to 30 degrees, and eversion to 5 
degrees.  There was tenderness over the 2nd and 3rd 
metatarsals at the base in the foot.  There was a very 
tender, 2-inch scar on the dorsum of the foot.  

There was atrophy or loss of normal soft tissue muscle from 
the right knee to the ankle, as well as some external 
rotation and a slight bowing fixed at the knee joint.  At the 
junction of the proximal and middle 3rd was a 2-inch scar 
which lacked sensation.  There were 2 scars medial to the 
tibial tubercle and to the joint line that were almost 
circular and intracted, and had decreased sensibility.  There 
were approximately 7 small punctated scars distally from the 
mid-tibia to the medial malleolus which ran in a slightly 
curved line and were definitely irritated by touching.  There 
were various areas that were hypersensitive, and other areas 
around the medial aspect of the tibial area where sensation 
was very limited.  Knee flexion was to 100 degrees and 
extension to 0 degrees.  There was a slight curve of the 
proximal tibia which bowed laterally, with seemingly slight 
displacement on the knee joint.   

August 2004 VA dermatological examination showed right medial 
ankle scars which were depressed by .25 inch into the 
surrounding tissue, bound down to the underlying tissue, and 
either hypopigmented or hyperpigmented.  They averaged 1.5 
inches in diameter.  Most of them were roughly oval in shape 
and were painful to palpation.  They were all moderately 
disfiguring, but did not affect the function of the body part 
involved.  There was a large, 10-inch by 1.5-inch pretibial 
scar which was hyperpigmented, strongly bound down to the 
underlying tissue, deeply depressed by .75 inch into the 
underlying tissue, painful to palpation, and severely 
disfiguring, but did not affect the function of the body part 
involved.  There was a 5-inch by 1-inch linear scar 
horizontally over the right heel which was moderately 
disfiguring, bound-down to the underlying tissues, and 
painful to palpation, but did not affect the function of the 
body part involved.  There were 3 hyperpigmented, slightly-
disfiguring 1-inch in diameter scars on the dorsal right foot 
which were slightly depressed into the surrounding tissues 
and all bound-down to the underlying tissue, but did not 
affect the function of the body part involved.  There was an 
irregular, 1.5-inch by .5-inch, deeply depressed scar bound-
down to the underlying tissues in the dorsal right foot at 
the ankle which was very painful to palpation and severely 
disfiguring, but did not affect the function of the body part 
involved.  The examiner noted that the exposed areas occupied 
by all of the veteran's scars were less than 2 percent of the 
exposed skin, and the total area of the skin occupied by 
scars was approximately 25 percent of the entire skin.  

On that record, the Board finds that a rating under DC 5000 
in excess of 30 percent for residuals of a SFW of the right 
lower leg with fractures, osteomyelitis of the tibia and 
fibula, and superficial peroneal and tibial palsy rating, and 
a rating in excess of 20 percent for residuals of a SFW of 
the right foot and ankle, with fracture and osteomyelitis of 
the 1st metatarsal, and RFBs are not warranted, as nothing in 
the evidence shows frequent episodes of osteomyelitis with 
constitutional symptoms required for a 60 percent rating for 
the right lower leg, or osteomyelitis with definite 
involucrum or sequestrum required for a 30 percent rating for 
the right foot and ankle.

Neither is a rating in excess of 20 percent for the right 
foot and ankle warranted under DC 5310 (pertaining to 
function of Muscle Group X affecting movements of the 
forefoot and toes, and propulsion thrust in walking), as 
severe impairment of function to warrant a 30 percent rating 
has not been shown.  March 1996 VA examination showed that 
muscle tone was normal, forward and backward tandem gait was 
performed fair to good, the veteran could walk on his toes 
and heels, and there was only mild right foot weakness of 
dorsiflexion, with general limitation of foot motion and 
limited motion of the toes.  Although on December 1997 
examination the veteran was unable to stand on his toes on 
the right foot, and gait was abnormal, sensation was intact 
in the foot.  April 1999 VA examination showed some wasting 
in the right foot, but the veteran had good right ankle range 
of motion.  August 2004 VA dermatological examination showed 
many right foot, heel, and ankle scars, but they did not 
affect the function of the foot or ankle.  

Inasmuch as the veteran's right lower leg disability has 
already been assigned a rating commensurate with the maximum 
30 percent assignable under DCs 5311, 5312, and 8522 
(pertaining to superficial peroneal neuropathy), there is no 
basis for further consideration of those DCs.  Neither is 
there a basis for further consideration of the former or 
revised criteria for rating scars under DCs 7803, 7804, or 
7805 with respect to either the right lower leg or the right 
foot and ankle, inasmuch as            10 percent is the 
maximum rating available under DCs 7803 and 7804, and the 
August 2004 VA dermatological examiner has stated that no 
scar has affected the function of any body part involved.

Lastly, a rating in excess of 30 or 20 percent is not 
warranted for either the right lower leg or the right foot 
and ankle, respectively, under the criteria of revised     DC 
7801, as the pertinent evidence since August 30, 2002 - 
consisting of the findings on the August 2004 VA examination 
- does not show scars affecting an area or areas on the right 
lower leg exceeding 144 square inches (929 sq. cm.) which 
would warrant a 40 percent rating, or an area or areas 
exceeding 72 square inches (465 sq. cm.) on the right foot 
and ankle which would warrant a 30 percent rating.

The Board also points out that medical evidence does not 
establish any other findings associated with the disabilities 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 30 percent for residuals of a 
SFW of the right lower leg with fractures, osteomyelitis of 
the tibia and fibula, and superficial peroneal and tibial 
palsy, and 20 percent for residuals of a SFW of the right 
foot and ankle, with fracture and osteomyelitis of the 1st 
metatarsal, and RFBs are not warranted under any pertinent 
provision of the rating schedule, and that the claims must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating in Excess of 10 Percent for Residuals of a 
SFW of the Left Leg   with Neuritis of the External 
Popliteal (Common Peroneal) Nerve.

Under the criteria of DCs 5311 and 5312 (pertaining to 
functions of Muscle Groups XI affecting propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and knee, and the posterior and lateral 
crural muscles and the muscles of the calf; and XII affecting 
dorsiflexion, extension of toes, stabilization of the arch, 
and the anterior muscles of the leg, respectively), moderate 
impairment of function warrants a 10 percent rating.  20 and 
30 percent ratings require moderately-severe and severe 
impairment of function, respectively.  30 percent is the 
maximum rating assignable under DCs 5311 and 5312.

Under the criteria of DC 8621, mild incomplete neuritis of 
the external popliteal (common peroneal) nerve warrants a 10 
percent rating.  20, 30, and 40 percent ratings require 
moderate incomplete, severe incomplete, and complete 
neuritis, respectively, with the 40 percent rating also 
requiring foot drop and slight droop of the 1st phalanges of 
all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction and weakened adduction of the foot, 
and anesthesia covering the entire dorsum of the foot and 
toes.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 20 
percent for residuals of a SFW of the left leg with neuritis 
of the external popliteal (common peroneal) nerve is not 
warranted under any applicable criteria.

October 1993 VA dermatologicalal examination showed numerous, 
extensive, disfiguring, and painful scars with tissue loss on 
the lower and upper legs, with resultant pain on exercise.

February 1996 VA dermatologicalal examination showed scarring 
on the left foot plantar surface, hypopigmented and atrophic 
scarring on the left leg, and numerous scars on the left 
upper posterior leg.  The diagnosis was extreme, extensive 
deforming scars of the legs from exposure to an exploding 
grenade.      
      
On February 1996 VA orthopedic examination, the veteran 
complained of left foot pain.  There were numerous left thigh 
scars, with at least 4 indented linear scars approximately 2 
inches in length that were very slightly tender.  There was a 
broad, irregular, well-healed, non-tender S-shaped scar with 
ragged edges between the knee and the ankle on the crest of 
the tibia.  Left knee range of motion was from     0 to 150 
degrees, with intact collateral and cruciate ligaments and no 
pain on rotating the tibia on the femur.  Left ankle range of 
motion testing showed dorsiflexion to 30 degrees, palmar 
flexion to 45 degrees, inversion to 40 degrees, and eversion 
to 15 degrees.  All toes in unison moved actively well at the 
metatarsophalangeal and proximal interphalangeal joints.  The 
knee jerks were 3+ bilaterally and equal, and ankle jerks 1+ 
on the left.  There was no area of anesthesia on any area of 
the left lower extremity.  There was an area triggering 
between the tendo-Achilles and the medial malleolus where 
paresthesia was produced, running along down the peroneus 
longus tendon, and ending on the plantar surface of the mid-
foot, which was typical paresthesia.  The diagnoses were 
multiple SFWs of the left lower extremity, and left foot 
paresthesia concerning the peroneal nerve.   

March 1996 VA neurological examination showed some numbness 
in the vicinity of the left leg scar.  On examination, 
forward and backward tandem gait was performed fair to good, 
and the veteran could walk on toes and heels.  Muscle tone 
was normal.  Strength was intact at the hips and knees.  
There was no ataxia or dysmetria on heel-to-knee touching.  
Rhythmic heel tapping was satisfactory, and muscle stretch 
reflexes were normally active and equal throughout.  The toes 
were downgoing to plantar stroking.  Sensory examination 
showed intact position and vibratory sense, and intact 
position and pain sensation to pinprick, except for 
diminished areas of hypalgesia and hypesthesia in the 
vicinity of some of the larger scars, and some numbness to 
light touch and pinprick in the vicinity of the left leg 
scar.  Stereognosis was intact, and there was no extinction 
on double simultaneous stimulation.  The diagnoses were 
altered sensation in the vicinity of large lower leg scars, 
and no evidence of a generalized peripheral neuropathy.

On December 1997 VA examination, the veteran complained of 
left foot cramps with prolonged standing, and numbness over a 
mid-calf left leg scar.  Current examination showed a 5 cm. 
long scar on the medial aspect of the left calf, with 
decreased sensation over the scar.  There was a 3 cm. scar at 
the base of the left great toe which was not sensitive to 
touch, and a 6 cm. linear scar on the inferior aspect of the 
left foot medially which was sensitive to touch.  The veteran 
could stand on his toes on the left foot, and there was no 
general decreased sensation involving the feet.  
Proprioception was intact, pulses were weak in both feet, and 
there was no edema or calf tenderness.  There was a rubor 
reddish discoloration of both feet, particularly about the 
toes, but sensation was intact in both feet, with sensory 
abnormalities in some scars.  Deep tendon reflexes were 
symmetrical and normoactive involving the patella and 
Achilles.  The conclusion was no evidence of any generalized 
peripheral neuropathy.               

December 1997 VA dermatological examination showed numerous 
scars, primarily of the lower left leg, with several large 
scars, the largest being a very large irregular scar on the 
medial left lower leg which measured about 12 cm. in an 
irregular fashion.  There were several smaller scars which 
were deforming and presented as tissue loss on the left 
medial calf area, the largest measuring approximately 5 cm. 
and another measuring approximately 3 cm.  There was also a 
2.5-cm. penetrating wound at the Achilles tendon on the 
medial side.  On the lateral side, the shrapnel fragment was 
still present, palpable, and visible beneath the skin 
measuring 2.5 cm.  There was a 2.5-cm. linear scar on the 
plantar surface of the left foot.  There were   5 scars 
posteriorly on the upper left leg, the largest of which 
measured approximately 6 cm. and showed tissue loss and 
depression of the subcutaneous tissue.   
      
On April 1999 VA examination, the examiner noted that the 
veteran was currently employed as a maintenance man and 
custodian and had not lost any time from work due to his 
service-connected disabilities.  Examination showed a line of 
approximately 6 increasingly-tender scars medial from the 
left hip to the knee.  There were multiple scars along the 
left tibia which were irritated by touch, and several scars 
were anesthetic for their .5-inch diameter.  Left knee 
flexion was to 150 degrees and extension to 0 degrees.  
  
August 2004 VA dermatological examination showed a very 
irregular, deeply depressed, 9-inch, bound-down painful scar 
on the left medial foot which extended into the sole area, 
that was depressed by .5 inch into the surrounding tissue, 
but did not affect the function of the body part involved.  
There were 9 scars on the left medial and posterior thigh 
which averaged 2 inches in length, were irregular in shape, 
mottled in color, ropy, lumpy, between hypo- and 
hyperpigmentation, and bound-down to the underlying tissues.  
The veteran complained of numbness and sensitivity to 
palpation, and they were moderately disfiguring, but did not 
affect the function of the body part involved.  There was a 
large, 10-inch by 2-inch, very irregular scar in the left 
medial lower leg which was bound-down tightly to the 
underlying tissue and severely disfiguring.  The veteran 
complained of numbness and sensitivity to palpation of this 
scar, which did not affect the function of the body part 
involved.  There were 13 scars in the left medial anterior 
lower leg, the left medial ankle, and the left sole which 
averaged 2 inches in width and were atrophic, irregular in 
shape, and hypo- and hyperpigmented within the same scar in a 
mottled fashion.  They were all sensitive and tingled to 
palpation except the sole scar, which the veteran stated was 
extremely sensitive.  They were all moderately disfiguring, 
but did not affect the function of the body parts involved.  
The examiner noted that the exposed areas occupied by all of 
the veteran's scars were less than 2 percent of the exposed 
skin, and the total area of the skin occupied by scars was 
approximately 25 percent of the entire skin.  

On that record, the Board finds that a rating in excess of 10 
percent under DC 5311 or 5312 (pertaining to functions of 
Muscle Groups XI affecting propulsion and plantar flexion of 
the foot, stabilization of the arch, flexion of the toes and 
knee, and the posterior and lateral crural muscles and the 
muscles of the calf; and XII affecting dorsiflexion, 
extension of toes, stabilization of the arch, and the 
anterior muscles of the leg, respectively) or DC 8621 
(pertaining to neuritis of the external popliteal (common 
peroneal) nerve) is not warranted, as moderately-severe 
impairment of left leg function or moderate incomplete 
neuritis to warrant a          20 percent rating, 
respectively, has not been shown.  February 1996 VA 
examination showed good left knee, ankle, and toe function, 
and although there was left foot paresthesia concerning the 
peroneal nerve, there was no area of anesthesia on any area 
of the left lower extremity.  On March 1996 VA examination, 
forward and backward tandem gait was performed fair to good, 
and the veteran could walk on toes and heels.  Muscle tone 
was normal, and strength was intact at the hips and knees.  
Although there was altered sensation in the vicinity of large 
lower leg scars, there was no evidence of a generalized 
peripheral neuropathy.  On December 1997 VA examination, the 
veteran could stand on his toes on the left foot, and 
sensation was intact in the feet.  April 1999 VA examination 
showed good knee function. August 2004 VA dermatological 
examination showed many left leg scars, but they did not 
affect the function of the foot or ankle.  

Lastly, a rating in excess of 10 percent is not warranted for 
the left leg under the criteria of revised DC 7801, as the 
pertinent evidence since August 30, 2002 - consisting of the 
findings on the August 2004 VA examination - does not show 
scars affecting an area or areas exceeding 12 square inches 
(77 sq. cm.) which are required for a 20 percent rating.

Inasmuch as the veteran's left leg disability has already 
been assigned a rating commensurate with the maximum 10 
percent assignable under the former or revised criteria for 
rating scars under DCs 7803 or 7804, there is no basis for 
further consideration of those DCs.  Neither is there a basis 
for further consideration of the former or revised criteria 
for rating scars under DC 7805, inasmuch as the August 2004 
VA dermatological examiner has stated that no scar has 
affected the function of the left leg.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW 
of the left leg with neuritis of the external popliteal 
(common peroneal) nerve is not warranted under any pertinent 
provision of the rating schedule, and that the claim must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. 
App. 53-56.



C.  A Rating in Excess of 10 Percent for Residuals of a 
SFW of the                Left Middle Finger with Fracture 
of the Proximal Phalanx.

Under the criteria of DC 5226, ankylosis of a middle finger 
warrants a 10 percent rating.  10 percent is the maximum 
rating assignable under DC 5226.  Additional evaluation may 
be warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Under the criteria of DC 5154, amputation of a long finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, warrants a       10 percent 
rating.  A 20 percent rating requires metacarpal resection 
(more than one-half the bone lost).  

September 1993 VA examination showed 70 degrees of proximal 
interphalangeal joint flexion of the left middle finger from 
a position of 20 degrees to 90 degrees of flexion, thus 
lacking 20 degrees of full extension.

February 1996 VA dermatologicalal examination showed severe 
scarring, deformity, and shortening of the left middle 
finger.        

On March 1996 VA neurological examination, the veteran 
complained of some left middle finger discomfort, some pain 
on usage of that finger, and slight left hand weakness of 
grasp. On examination, muscle tone was normal.  There was 
slight weakness of left hand grasp related to old injury of 
the middle finger and subsequent surgery.  There was no 
weakness of small hand muscles.  There was no ataxia or 
dysmetria on finger-to-nose touching, and no difficulty with 
rapid skilled finger movements except for very slight slowing 
on the left side with the injured left middle finger.  
Stereognosis was intact, and there was no extinction on 
double simultaneous stimulation.  The diagnoses were no 
evidence of a generalized peripheral neuropathy, and limited 
motion of the left middle finger.

December 1997 VA dermatological examination showed shortening 
of the left middle finger with a 1-cm. scar at the proximal 
interphalangeal joint, and a 1.5-cm. scar at the phalangeal 
metacarpal joint.    

On April 1999 VA examination, the examiner noted that the 
veteran was currently employed as a maintenance man and 
custodian and had not lost any time from work due to his 
service-connected disabilities.  Current examination showed a 
definite defect in the left middle finger proximal phalanx, 
and the veteran complained of daily pain.  The left hand 
itself was weak, and the veteran was incapable of grasping 
completely because of this finger.  There was an 
approximately 20-degree angle between the proximal portion of 
the proximal phalanx, and the middle and distal portion.  
This was a depressed area.  On the upper side of the finger 
over the proximal phalanx, there was an approximately .75-
inch V-shaped scar that was well-healed and hardly visible.  
There was a .5-inch, slightly-curving diagonal scar over the 
middle phalanx on the dorsum which was well-healed and not a 
major problem.  There was a very obvious, elevated, slightly-
tender tendinous area at the metacarpophalangeal joint due to 
the defect in the underlying bone and the veteran's attempt 
to hold the finger in extension.  There was no area of 
anesthesia, but touching some areas on the dorsum of the 
finger caused an increased sensation.  The veteran could fan 
the fingers well, but when he attempted to bring them 
together, there was a definite residual defect between the 
middle and ring fingers.  The metacarpophalangeal joint 
extended 15 degrees and flexed 70 degrees.  The proximal 
interphalangeal joint extended 15 degrees and flexed 110 
degrees.  The distal interphalangeal joint extended 0 degrees 
and flexed 80 degrees.  He could close the fingers together, 
but there was definite weakness of holding in that position 
between the 3rd and 4th finger.  Sensation on the flexor 
surface was complete, and there was no lack of sensation.  
There were slight changes with sensation on the dorsum when 
the skin was touched, but there was no area of lack of any 
sensory input.          

On August 2004 VA examination, the veteran was noted to be 
right-hand dominant.  He denied left long finger pain, and 
currently worked as a custodian, and stated that he had 
missed no time from work due to this problem.  He complained 
of a problem with grasping for extended periods.  He denied 
any loss of sensation, but complained of a tender area over 
the flexor surface of the metacarpophalangeal joint.  Current 
examination showed a healed dorsal scar over the metacarpo-
phalangeal joint of the left long finger which was not tender 
or attached to the underlying skin.  The veteran had tip-to-
palm touch of all fingers.  Range of motion of the left long 
finger showed 10 degrees of hyperextension at the metacarpo-
phalangeal joint, with flexion to 80 degrees.  The proximal 
interphalangeal joint lacked 15 degrees of extension, and 
flexed to 105 degrees.  Distal interphalangeal joint motion 
was from 0 to 60 degrees.  There was normal long finger 
alignment except hyperextension of the metacarpophalangeal 
joint.  Rotation was symmetrical, and there was no over- or 
underriding of the long finger with flexion.  The 
interosseous muscles functioned, and there was no evidence of 
atrophy or weakness in the thenar or hypothenar spaces or in 
the interosseous muscles.  Left hand X-rays revealed a healed 
fracture of the proximal fourth of the long finger which was 
healed with dorsal angulation.  The metacarpophalangeal joint 
appeared to be well-maintained, with no evidence of arthritic 
change.  The interphalangeal joints were narrowed throughout, 
with no greater narrowing in the long finger.  The diagnosis 
was healed compound fracture of the left long finger, with 
residual mild angulation deformity dorsally and weakness 
which was at least as likely as not associated with the 
veteran's service-connected injury.      

August 2004 VA dermatological examination showed an 
irregular, 1-inch scar on the proximal left dorsal 3rd finger 
which was slightly depressed into the surrounding tissue and 
was bound down.   The veteran complained of pain when this 
was palpated.  There was also a red, linear, 1-inch depressed 
distal scar on the left dorsal 3rd finger which was bound 
down to the underlying tissues.  Both scars were moderately 
disfiguring, but did not affect the function of the body part 
involved.

On that record, the Board finds that a rating in excess of 10 
percent under DC 5154 is not warranted, as the veteran's 
residuals of a SFW of the left middle finger with fracture of 
the proximal phalanx have not resulted in amputation with 
metacarpal resection, or other finger impairment resulting in 
disability equivalent to amputation such as to warrant a 20 
percent rating.  Neither is an additional rating warranted 
under DC 5226 for resulting limitation of motion of other 
digits or interference with overall function of the left 
hand.  March 1996 VA examination showed only slight residual 
left hand weakness of grasp and limited middle finger motion; 
there was no weakness of small hand muscles, and no 
difficulty with rapid skilled finger movements except for 
very slight slowing due to the injured left middle finger.  
Although on April 1999 VA examination the left hand was weak, 
and the veteran was incapable of grasping completely because 
of the middle finger, he could fan the fingers well and close 
them together, and there was no area of anesthesia.  The 
veteran denied left long finger pain on August 2004 VA 
examination.  Although he complained of a problem grasping 
for extended periods, he denied any loss of sensation, and he 
objectively demonstrated tip-to-palm touch of all fingers, 
and there was no muscle atrophy or weakness.  The diagnosis 
was healed compound fracture of the left long finger, with 
residual mild angulation deformity dorsally and weakness.           

Lastly, a rating in excess of 10 percent is not warranted for 
the left middle finger under the criteria of revised DC 7801, 
as the pertinent evidence since August 30, 2002 - consisting 
of the findings on the August 2004 VA examination - does not 
show scars affecting an area or areas exceeding 12 square 
inches (77 sq. cm.) which are required for a 20 percent 
rating.

Inasmuch as the veteran's left middle finger disability has 
already been assigned a rating commensurate with the maximum 
10 percent assignable under DCs 5226 and 5229, there is no 
basis for further consideration of those DCs.  Neither is 
there a basis for further consideration of the former or 
revised criteria for rating scars under DC 7805, inasmuch as 
the August 2004 VA dermatological examiner has stated that no 
scar has affected the function of the left middle finger.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW 
of the left middle finger with fracture of the proximal 
phalanx is not warranted under any pertinent provision of the 
rating schedule, and that the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,  1 Vet. App. 53-56.

D.	A Rating in Excess of 10 percent for Residuals of a SFW, 
to include Scars, of the Left Cheek and Upper Eyelid.

On March 1996 VA neurological examination, the veteran had no 
visual complaints.  Muscle tone was normal.  Stereognosis was 
intact, and there was no extinction on double simultaneous 
stimulation.  The diagnosis was no evidence of a generalized 
peripheral neuropathy.

On December 1997 VA examination, the veteran stated that he 
had no difficulty with mastication, chewing, or talking, and 
no visual difficulties related to his facial scars.  Current 
examination showed no significant left cheek scars.  

April 1999 VA dermatological examination showed a .5-cm. non-
tender scars on the left cheek and left temple area.  These 
did not interfere with any function of the face, including 
vision, mastication, and respiration.  Ophthalmologic 
examination showed a questionable scar lateral to the lateral 
canthus which had some scaling and induration.  

On October 1999, April 2001, and October 2002 VA outpatient 
eye examinations, the veteran had no ocular or visual 
complaints, and normal ocular health was assessed in April 
2001.  October 2002 examination showed a grouping or small 
patch of left eye retinal pigment epithelium hyperplasia with 
some surrounding retinal atrophy which was possibly secondary 
to prior trauma from a penetrating shrapnel foreign body 
which apparently dented the eye.

August 2004 VA dermatological examination showed a 1-inch 
soft, red scar in the left malar eminence area of the left 
cheek which was numb and moderately disfiguring, but not 
bound down to the underlying tissues.  There was a red, .5-
inch by .25 inch irregular scar extending from the left upper 
eyelid into the left eyebrow which was soft and not bound 
down to the underlying tissue, and which had no cicatricial 
nature to it whatsoever.  The veteran complained of numbness 
and tingling to palpation of this scar, which was moderately 
disfiguring.  The scars did not affect the function of the 
body parts involved.

On that record, the Board finds that a rating in excess of 10 
percent under former DC 7800 is not warranted for the 
veteran's residuals of a SFW, to include scars, of the left 
cheek and upper eyelid, as the residuals do not show a 
severely-disfiguring scar required for a 30 percent rating.  
December 1997 VA examination showed no significant left cheek 
scars, and April 1999 VA examination showed only .5 cm. non-
tender left cheek and temple area scars.  Significantly, the 
August 2004 VA dermatological examiner stated that the 
veteran's left cheek and upper eyelid scars were only 
moderately disfiguring.  

Lastly, a rating in excess of 10 percent is not warranted for 
the residuals of a SFW, to include scars, of the left cheek 
and upper eyelid under the criteria of revised DC 7800, as 
the pertinent evidence since August 30, 2002 - consisting of 
the findings on the October 2002 and August 2004 VA 
examinations - does not show visible or palpable tissue loss, 
and either gross distortion of asymmetry of 1 feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or 2 or 3 
characteristics of disfigurement required for a 30 percent 
rating.  The August 2004 VA examiner specifically noted that 
the scars were not bound down to the underlying tissues, and 
the eyelid scar had no cicatricial nature to it whatsoever.

Inasmuch as the left cheek and upper eyelid scars have 
already been assigned a rating commensurate with the maximum 
10 percent assignable under former and revised DCs 7803 and 
7804, there is no basis for further consideration of those 
DCs.  Neither is there a basis for further consideration of 
the former or revised criteria for rating scars under DC 
7805, inasmuch as the August 2004 VA dermatological examiner 
has stated that no scar has affected the function of the left 
cheek or upper eyelid.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW, 
to include scars, of the left cheek and upper eyelid is not 
warranted under any pertinent provision of the rating 
schedule, and that the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,  1 Vet. App. 53-56.

E.  A Rating in Excess of 10 Percent for Residuals of a 
SFW, to include Scars,  of the Chest Wall and Right Upper 
Quadrant Abdominal Area.

October 1993 VA dermatologicalal examination showed numerous, 
extensive, disfiguring, and painful scars with tissue loss on 
the abdomen, with resultant pain on exercise.

February 1996 VA dermatologicalal examination showed a 6 cm. 
wide jagged, irregular, atrophic, and slightly tender scar on 
the abdomen, an 8 cm. irregular, somewhat hypertrophic scar 
on the epigastric area of the abdomen, a 3 cm. irregular, 
jagged scar on the right pectoral area, and a 2 cm. 
irregular, jagged scar on the right abdominal area.  The 
diagnosis was extreme, extensive deforming scars of the 
truncal areas from exposure to an exploding grenade.      
    
February 1996 VA examination of the chest showed a 2 cm. scar 
in the right axilla, an irregular 6 cm. scar beneath the 
right nipple, an approximately 5 cm. scar at the right lower 
lid margin near the midline, and a 1 cm. irregular scar in 
the right upper quadrant.  These scars were all clearly 
visible, well healed, and linear in shape.  A chest X-ray was 
normal other than 2 small superficial shrapnel fragments 
noted.  The diagnosis was post shrapnel wounds of the right 
chest with no evidence of any pulmonary residuals on clinical 
examination and X-ray.  

On December 1997 VA examination, the veteran stated that he 
had no trouble breathing, even though he had 2 RFBs noted on 
chest X-ray.  There was a curved, 3-inch, well-healed, very 
slightly tender scar on the chest below and medial to the 
nipple, with a slight mass underlying this which was not 
tender, and moved on the underlying soft tissue.  On the 
midline lower sternal region, there was a jagged, transverse 
3-inch by 1-inch scar which was not sensitive, and the edges 
of which were smooth and which moved on the underlying 
tissue.  There were several spots in the scar which 
apparently lacked innervation.  Immediately below and to the 
right of this was a diagonal .75-inch spread scar which moved 
well on the underlying tissue, was not disturbed by touch, 
and did not cause pain.  On the left anterior chest at the 
lower end of the rib cage was a horizontal 1.25-inch scar 
which moved well, with non-tender underlying tissue and good 
sensation throughout.  

December 1997 VA dermatological examination showed numerous 
scars on the abdomen and lower chest, the largest of which 
measured 8 cm. and was in the area of the mid-epigastrium.  
Another scar on the right abdomen measured 2.5 cm.  A large 
scar below the right areolar area measured 8 cm.  A scar on 
the right lateral chest measured 3 cm., and another on the 
left lateral abdominal area measured 1 cm.  There was a well-
healed, .75-inch horizontal scar in the interior axillary 
fold on the right side, which was slightly attached to the 
deep tissue, but with no neurologic deficit; it was not 
disturbed by touch or squeezing.  There was a jagged, 3-inch 
by 1-inch scar with ragged edges on the left axilla below the 
shoulder pit, which was not adherent to the underlying 
tissue, moved well on that fatty tissue, was not sensitive, 
and seemed to have normal neurologic equivalent.

April 1999 VA examination showed multiple scars from the 
axilla bilaterally down to the umbilicus.  Chest expansion 
appeared to be full and equal, and fairly normal.  There was 
a huge, 3-inch by 2-inch invaginated scar from a shell 
fragment on the right axilla which was very sensitive.  On 
the left was a multi-legged, contracted scar which was 
somewhat sensitive.  There was a well-healed but very 
sensitive 3-inch diagonal scar inferior and medial to the 
right nipple.  There was a 1-inch diagonal scar on the left 4 
inches below the nipple which was very sensitive to touch.  
There was a transverse, 4-inch, slightly waved scar at the 
level of the xiphoid which was very sensitive to pressure.  
There was a 1-inch horizontal scar lateral to the umbilicus 
which could be touched without response from the veteran.  
There was an intracted .75-inch scar at about the nipple line 
in the right mid-abdomen.  There was fairly normal tone to 
the abdominal musculature.   

August 2004 VA dermatological examination showed a 4-inch by 
1-inch red, roughly linear scar in the right upper quadrant 
of the abdomen which had hypopigmented areas, was slightly 
depressed by approximately .125 inch into the surrounding 
tissue, was bound down to the underlying tissue, and was very 
painful on palpation; an irregular, linear, 4-inch by 1-inch 
scar which was ropy, hypopigmented, bound down, and painful 
to palpation; a .75-inch, oval, hypopigmented, lumpy, bound-
down scar which was painful to palpation; and a 2-inch by 
.75-inch hypopigmented, ropy, painful, bound-down scar in the 
right subaxillary area.  Each scar was moderately disfiguring 
but did not affect the function of the body part involved.  
There was a 1-inch by .75-inch hypopigmented, bound-down, 
ropy scar on the left anterior chest wall which was 
irregular, slightly painful when palpated, and slightly 
disfiguring.    

On that record, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's residuals of a 
SFW, to include scars, of the chest wall and right upper 
quadrant abdominal area.  Inasmuch as the chest wall and 
right upper quadrant abdominal area scars have already been 
assigned a rating commensurate with the maximum 10 percent 
assignable under former DCs 7803 and 7804 and revised DCs 
7802, 7803, and 7804, there is no basis for further 
consideration of those DCs.  

Neither is a rating in excess of 10 percent warranted for the 
residuals of a SFW, to include scars, of the chest wall and 
right upper quadrant abdominal area under the criteria of 
revised DC 7801, as the pertinent evidence since August 30, 
2002 - consisting of the findings on the August 2004 VA 
examination - does not show scars affecting an area or areas 
exceeding 12 square inches (77 sq. cm.) which are required 
for a 20 percent rating.

Lastly, there is no basis for consideration of 38 C.F.R. 
§ 4.73, DC 5319 (pertaining to Muscle Group XIX and support 
and compression of the abdominal wall and lower thorax), DC 
5321 (pertaining to Muscle Group XXI and respiration, and 
function of the muscles of respiration), or the former or 
revised criteria for rating scars under DC 7805, inasmuch as 
the February 1996 VA examiner diagnosed no evidence of any 
pulmonary residuals from the chest shrapnel wounds, the 
veteran stated that he had no trouble breathing on December 
1997 VA examination, and the August 2004 VA dermatological 
examiner stated that no scar has affected the function of the 
chest wall or right upper quadrant abdominal area.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW, 
to include scars, of the chest wall and right upper quadrant 
abdominal area is not warranted under any pertinent provision 
of the rating schedule, and that the claim must thus be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. 
App. 53-56.

F.  A Rating in Excess of 10 Percent for Residuals of a 
SFW,                             to include Scars, of the 
Right Arm.

February 1996 VA dermatologicalal examination showed a 3 cm. 
irregular, jagged scar on the right medial upper arm.  

March 1996 VA neurological examination showed no difficulty 
with rapid alternating movements of the upper extremities.  
Stereognosis was intact, and there was no extinction on 
double simultaneous stimulation.  The diagnosis was no 
evidence of a generalized peripheral neuropathy.
  
December 1997 VA examination showed a transverse 1.125-inch 
upper right arm scar which was non-tender, well-healed, moved 
on the underlying tissue, and was not disturbed by touching 
or squeezing.  

December 1997 VA dermatological examination showed a 4-cm. 
right arm scar medially which was depressed, irregular, and 
deforming in nature.  

August 2004 VA dermatological examination showed a 1.5-inch 
diameter scar in the right upper arm which was irregular and 
depressed by .25 inch into the surrounding tissue.  It was 
ropy and was not bound down to the underlying tissue.  The 
veteran complained of numbness and tingling on palpation of 
the scar, which was moderately disfiguring but did not affect 
the function of the body part involved.

On that record, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's residuals of a 
SFW, to include scars, of the right arm.  Inasmuch as the arm 
scar has already been assigned a rating commensurate with the 
maximum 10 percent assignable under former DCs 7803 and 7804 
and revised DCs 7802, 7803, and 7804, there is no basis for 
further consideration of those DCs.  

Neither is a rating in excess of 10 percent warranted for the 
residuals of a SFW, to include scars, of the right arm under 
the criteria of revised DC 7801, as the pertinent evidence 
since August 30, 2002 - consisting of the findings on the 
August 2004 VA examination - does not show scars affecting an 
area or areas exceeding 12 square inches (77 sq. cm.) which 
are required for a 20 percent rating.

Lastly, there is no basis for consideration of the former or 
revised criteria for rating scars under DC 7805, inasmuch as 
the March 1996 VA examiner noted that the veteran had no 
difficulty with rapid alternating movements of the right 
upper extremity, and the August 2004 VA dermatological 
examiner stated that no scar has affected the function of the 
right arm.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW, 
to include scars, of the right arm is not warranted under any 
pertinent provision of the rating schedule, and that the 
claim must thus be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. 53-56.

G.  A Rating in Excess of 10 Percent for Residuals of a 
SFW,                             to include Scars, of the 
Left Arm.

February 1996 VA dermatologicalal examination showed a 6 cm. 
irregular, jagged scar on the left upper arm.  

March 1996 VA neurological examination showed no difficulty 
with rapid alternating movements of the upper extremities.  
Stereognosis was intact, and there was no extinction on 
double simultaneous stimulation.  The diagnosis was no 
evidence of a generalized peripheral neuropathy.

December 1997 VA dermatological examination showed a 5-cm. 
left arm scar medially which was large, irregular, and 
deforming in nature.  

August 2004 VA dermatological examination showed a 1.5-inch 
diameter scar in the left sub-axillary area which was ropy 
and was not bound down to the underlying tissue.  The veteran 
complained of numbness, tingling, and pain on palpation of 
the scar, which was moderately disfiguring but did not affect 
the function of the body part involved.

On that record, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's residuals of a 
SFW, to include scars, of the left arm.  Inasmuch as the arm 
scar has already been assigned a rating commensurate with the 
maximum 10 percent assignable under former DCs 7803 and 7804 
and revised DCs 7802, 7803, and 7804, there is no basis for 
further consideration of those DCs.  

Neither is a rating in excess of 10 percent warranted for the 
residuals of a SFW, to include scars, of the left arm under 
the criteria of revised DC 7801, as the pertinent evidence 
since August 30, 2002 - consisting of the findings on the 
August 2004 VA examination - does not show scars affecting an 
area or areas exceeding 12 square inches (77 sq. cm.) which 
are required for a 20 percent rating.

Lastly, there is no basis for consideration of the former or 
revised criteria for rating scars under DC 7805, inasmuch as 
the March 1996 VA examiner noted that the veteran had no 
difficulty with rapid alternating movements of the left upper 
extremity, and the August 2004 VA dermatological examiner 
stated that no scar has affected the function of the left 
arm.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW, 
to include scars, of the left arm is not warranted under any 
pertinent provision of the rating schedule, and that the 
claim must thus be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. 53-56.

H.  A Rating in Excess of 10 Percent for Residuals of a 
SFW,                             to include Scars, of the 
Right Thigh.

October 1993 VA dermatologicalal examination showed numerous, 
extensive, disfiguring, and painful scars with tissue loss on 
the upper legs, with resultant pain on exercise.

February 1996 VA dermatologicalal examination showed areas of 
depressed scarring with obvious bony deformities of the right 
lower leg and knee areas which extended up and involved the 
right posterior thigh, with large scars resulting in some 
herniation of fat into the skin.  Orthopedic examination 
showed scars and deep indentations along the right distal 
thigh over the right medial knee area along the medial aspect 
of the tibial crest.      

December 1997 VA dermatological examination showed several 
large right thigh scars which measured from 4 to 8 cm. with 
tissue loss.  

April 1999 VA examination showed approximately 5 scars in a 
line along the anterior inner aspect of the right thigh which 
were somewhat tender immediately over the scars, but there 
were no areas of anesthesia, and they were not raised or 
contracted.  

August 2004 VA dermatological examination showed 5 scars on 
the right medial thigh which averaged 3-inches by 1-inch and 
were depressed by .25 inch into the surrounding tissue.  They 
were hypertrophic and lumpy but not bound down to the 
underlying tissue.  They were all irregularly linear, and the 
veteran complained of tingling and burning on palpation.  
They were all moderately disfiguring, but did not affect the 
function of the body part involved.

On that record, the Board finds that a rating in excess of 10 
percent is not warranted for the veteran's residuals of a 
SFW, to include scars, of the right thigh.  Inasmuch as the 
thigh scar has already been assigned a rating commensurate 
with the maximum 10 percent assignable under former DCs 7803 
and 7804 and revised DCs 7802, 7803, and 7804, there is no 
basis for further consideration of those DCs.  

Neither is a rating in excess of 10 percent warranted for the 
residuals of a SFW, to include scars, of the right thigh 
under the criteria of revised DC 7801, as the pertinent 
evidence since August 30, 2002 - consisting of the findings 
on the August 2004 VA examination - does not show scars 
affecting an area or areas exceeding  12 square inches (77 
sq. cm.) which are required for a 20 percent rating.

Lastly, there is no basis for consideration of the former or 
revised criteria for rating scars under DC 7805, inasmuch as 
the August 2004 VA dermatological examiner stated that no 
scar has affected the function of the thigh.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of a SFW, 
to include scars, of the right thigh is not warranted under 
any pertinent provision of the rating schedule, and that the 
claim must thus be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. 53-56.



ORDER

A rating in excess of 30 percent for residuals of a SFW of 
the right lower leg with fractures, osteomyelitis of the 
tibia and fibula, and superficial peroneal and tibial palsy, 
is denied.  

A rating in excess of 20 percent for residuals of a SFW of 
the right foot and ankle, with fracture and osteomyelitis of 
the 1st metatarsal, and RFBs is denied.

A rating in excess of 10 percent for residuals of a SFW of 
the left leg with neuritis of the external popliteal (common 
peroneal) nerve is denied.

A rating in excess of 10 percent for residuals of a SFW of 
the left middle finger with fracture of the proximal phalanx 
is denied.

A rating in excess of 10 percent for residuals of a SFW, to 
include scars, of the left cheek and upper eyelid is denied.

A rating in excess of 10 percent for residuals of a SFW, to 
include scars, of the chest wall and right upper quadrant 
abdominal area is denied.

A rating in excess of 10 percent for residuals of a SFW, to 
include scars, of the right arm is denied.

A rating in excess of 10 percent for residuals of a SFW, to 
include scars, of the left arm is denied.

A rating in excess of 10 percent for residuals of a SFW, to 
include scars, of the right thigh is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


